NOTICE OF ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 20 and 32 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 04/05/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Ji et al. (US 2017/0321943 A1), hereafter referred to as “Ji,” in view of Smith et al. (5,582,754), hereafter referred to as “Smith,” and Cole (US 2006/0201170 A1). 
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach an ice making apparatus, a first and second electrode, an ejector, and a controller. 
However, the references relied upon fail to teach specific the limitations of:
In Claim 20:  “…a controller communicatively connected to the first and second electrode and the ejector to operate: (a) in a first state to allow filling of the multiple pockets of the ice tray with water; (b) in a second state after completion of the first state to monitor the first and second electrodes to detect a capacitance associated with a phase change of the water to ice; and (c) based on detection of the capacitance associated with the phase change of water to ice to activate the ejector to eject the ice cubes.”
In Claim 32:  “…a controller communicatively connected to the first and second electrode and including a capacitive sensing circuit, wherein the capacitive sensing circuit is configured to compare:
the capacitive output value against a water level threshold value to determine a water fill level; and
the capacitive output value against a phase threshold value to determine a phase state of the material held within the pocket…”

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Claims 20-26 and 32-35 are allowed. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schea, III (5,181,394).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                                                               /ERIC S RUPPERT/                                       Primary Examiner, Art Unit 3763